                                                         United States District Court                                   JS-3
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             EDCR 18-00284(A)-JGB-1

 Defendant            GREGORY YARDE                                          Social Security No. 5          9     8     6

 akas: Rico                                                                  (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                      MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.         06     03     19


 COUNSEL                                                                   Young Kim, DFPD
                                                                             (Name of Counsel)

     PLEA             √ GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO              NOT
                                                                                                                CONTENDERE          GUILTY

                      There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of: Possession
  FINDING             with Intent to Distribute Methamphetamine and Possession of a Firearm in Furtherance of
                      a Drug Trafficking Crime in violation of 21 U.S.C. § 841(a)(1), 21 U.S.C. §
                      841(b)(1)(B)(viii), 18 U.S.C. § 924(c)(1)(A)(i), as charged in Count 1 and 2 of the First
                      Superseding Information.
JUDGMENT              The Court asked whether there was any reason why judgment should not be pronounced.
AND PROB/
  COMM                Because no sufficient cause to the contrary was shown, or appeared to the Court, the
  ORDER               Court adjudged the defendant guilty as charged and convicted and ordered that: Pursuant
                      to the Sentencing Reform Act of 1984, it is the judgment of the Court that the
                      defendant, Gregory Yarde, is hereby committed on Counts 1 and 2 of the First
                      Superseding Information to the custody of the Bureau of Prisons to be imprisoned
                      for a term of ONE HUNDRED TWENTY (120) MONTHS. This term consists of
                      SIXTY (60) MONTHS on Count 1, and SIXTY (60) MONTHS on Count 2, to be
                      served consecutively.


It is ordered that the defendant shall pay to the United States a special assessment of $200, which is
due immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of
not less than $25 per quarter, and pursuant to the Bureau of Prisons’ Inmate Financial Responsibility
Program.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has
established that he is unable to pay and is not likely to become able to pay any fine.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of
five years. This term consists of five years on each of Counts 1 and 2 of the First Superseding
Information, all such terms to run concurrently under the following terms and conditions:
CR-104 (docx 10/15)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                              Page 1 of 5
 USA vs.      GREGORY YARDE                                 Docket No.:   EDCR 18-00284(A)-JGB-1



1.       The defendant shall comply with the rules and regulations of the United States Probation &
         Pretrial Services Office and General Order 18-10.

2.       During the period of community supervision, the defendant shall pay the special assessment in
         accordance with this judgment's orders pertaining to such payment.

3.       The defendant shall cooperate in the collection of a DNA sample from the defendant.

4.       The defendant shall refrain from any unlawful use of a controlled substance. The defendant
         shall submit to one drug test within 15 days of release from custody and at least two periodic
         drug tests thereafter, not to exceed eight tests per month, as directed by the Probation Officer.

5.       The defendant shall participate in an outpatient substance abuse treatment and counseling
         program that includes urinalysis, breath and/or sweat patch testing, as directed by the Probation
         Officer. The defendant shall abstain from using alcohol and illicit drugs, and from abusing
         prescription medications during the period of supervision.

6.       The defendant shall participate in a program for anger management, as directed by the
         Probation Officer, until discharged from the program by the service provider with the approval
         of the Probation Officer. The defendant shall pay the cost of such program.

7.       The defendant shall submit his person, property, house, residence, vehicle, papers, computers
         [as defined in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic communications or data
         storage devices or media, office, or other areas under the defendant’s control, to a search
         conducted by a United States Probation Officer or law enforcement officer. Failure to submit to
         a search may be grounds for revocation. The defendant shall warn any other occupants that the
         premises may be subject to searches pursuant to this condition. Any search pursuant to this
         condition will be conducted at a reasonable time and in a reasonable manner upon reasonable
         suspicion that the defendant has violated a condition of his supervision and that the areas to be
         searched contain evidence of this violation.

The Court recommends that the defendant be designated to one of the following Bureau of Prison
facilities: 1) Lompoc FCC 2) Phoenix FCI or 3) Safford FCI, and that he be allowed to participate in
the Residential Drug Abuse Program.

Remaining Counts/underlying Indictment are dismissed in the interest of justice.

The defendant was informed of his right to appeal.




CR-104 (docx 10/15)                  JUDGMENT & PROBATION/COMMITMENT ORDER                            Page 2 of 5
 USA vs.      GREGORY YARDE                                                            Docket No.:       EDCR 18-00284(A)-JGB-1


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            June 11, 2019
            Date                                                            Jesus G. Bernal, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                            Clerk, U.S. District Court




            June 11, 2019                                            By
            Filed Date                                                      Irene Vazquez, Deputy Clerk for
                                                                            Maynor Galvez, Deputy Clerk



 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant shall not commit another Federal, state or local crime;         10.   the defendant shall not associate with any persons engaged in
 2.    the defendant shall not leave the judicial district without the written               criminal activity, and shall not associate with any person convicted
         permission of the court or probation officer;                                       of a felony unless granted permission to do so by the probation
 3.    the defendant shall report to the probation officer as directed by the                officer;
         court or probation officer and shall submit a truthful and complete         11.   the defendant shall permit a probation officer to visit him or her at
         written report within the first five days of each month;                            any time at home or elsewhere and shall permit confiscation of any
 4.    the defendant shall answer truthfully all inquiries by the probation                  contraband observed in plain view by the probation officer;
         officer and follow the instructions of the probation officer;               12.   the defendant shall notify the probation officer within 72 hours of
 5.    the defendant shall support his or her dependents and meet other                      being arrested or questioned by a law enforcement officer;
         family responsibilities;                                                    13.   the defendant shall not enter into any agreement to act as an informer
 6.    the defendant shall work regularly at a lawful occupation unless                      or a special agent of a law enforcement agency without the
         excused by the probation officer for schooling, training, or other                  permission of the court;
         acceptable reasons;                                                         14.   as directed by the probation officer, the defendant shall notify third
 7.    the defendant shall notify the probation officer at least 10 days prior               parties of risks that may be occasioned by the defendant’s criminal
         to any change in residence or employment;                                           record or personal history or characteristics, and shall permit the
 8.    the defendant shall refrain from excessive use of alcohol and shall                   probation officer to make such notifications and to conform the
         not purchase, possess, use, distribute, or administer any narcotic or               defendant’s compliance with such notification requirement;
         other controlled substance, or any paraphernalia related to such            15.   the defendant shall, upon release from any period of custody, report
         substances, except as prescribed by a physician;                                    to the probation officer within 72 hours;
 9.    the defendant shall not frequent places where controlled substances           16.   and, for felony cases only: not possess a firearm, destructive device,
         are illegally sold, used, distributed or administered;                              or any other dangerous weapon.




CR-104 (docx 10/15)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                              Page 3 of 5
 USA vs.      GREGORY YARDE                                                      Docket No.:      EDCR 18-00284(A)-JGB-1



      The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be
 subject to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are
 not applicable for offenses completed prior to April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

          The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

          The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in
 the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18
 U.S.C. §3563(a)(7).

           Payments shall be applied in the following order:

                      1. Special assessments pursuant to 18 U.S.C. §3013;
                      2. Restitution, in this sequence (pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                      5. Other penalties and costs.

                                SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

          As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/15)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 4 of 5
 USA vs.      GREGORY YARDE                                                     Docket No.:       EDCR 18-00284(A)-JGB-1



                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/15)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 5
